Case 0:20-cv-00248-KHR Document1 Filed 12/29/20 Page 1of5

Bernard Q. Phelan

WSB 5-1385

The Phelan Law Firm

1811 Evans Avenue
Cheyenne, Wyoming 82001
307-634-8085

307-634-2344 (£)
phelanlaw@wyoming,com

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
WYOMING.

No.
CLAUDETTE LONG,

Plaintiff,
Vs.

XANTERRA PARKS AND
RESORTS Ine. a/k/a XANTERRA
LEISURE HOLDINGS, LLC, A
commercial concessionaire operating
in Yellowstone National Park,

eee si sa sa sa es ee

Defendants.

COMPLAINT
Plaintiff alleges:
1. Plaintiff is a black female of African descent and color, a citizen of the
United States and a resident currently of the State of Texas. Defendant is a
corporation or Limited Liability Company operating out of the State of Colorado

and is a commercial concessionaire operating in Yellowstone National Park.
Case 0:20-cv-00248-KHR Document1 Filed 12/29/20 Page 2 of 5

Yellowstone National Park is a federal enclave within the States of Wyoming,
Montana and Idaho.

2. The defendant is contracted with the United States of America to provide
concessionaire services at the Old Faithful Snow Lodge

3. The jurisdiction of this court is invoked under 28 U.S.C. §1343 and the
proceedings and is brought pursuant to Tile VII of the Civil Rights Act of 1964 as
amended, 42 USC§ 2000e et. seq.

4, On October 28, 2019, the plaintiff filed her Charge of Discrimination with
the Wyoming Department of Employment alleging unlawful discrimination on the
part of her employer.

5. On September 30, 2020, the United States Equal Employment
Opportunity Commission issued a Notice-of-Right-to-Sue to the plaintiff which
she received sometime after that date.

6. Beginning on April 12, 2019, I was a salaried EDR manager for
Yellowstone Park through Xanterra Parks and Resorts / Xanterra Leisure Holdings;
however, on June 14, 2019, after making continued complaints of racial and sexual
discrimination and harassment, constituting a hostile environment, I was abruptly
terminated and told I would be arrested for trespassing if I did not leave the
premises.

7. During my employment I was told by management that I was going to

Ve
Case 0:20-cv-00248-KHR Document1 Filed 12/29/20 Page 3 of5

have a problem with some employees because they said they would not take
instruction from me because I am a woman and that I am black.

8. Subsequently during my employment employees of the defendant placed
“comment cards” containing racist and sexist epithets, threats, swastikas, and other
distasteful material where I and others could see them; and, in addition I received
threats of physical harm and death.

9. I complained to management about this discriminatory and hostile work
environment, but nothing was done to stop the harassment.

10, After reporting to management the existing intolerable hostile
environment and my wish that it be stopped and law enforcement be contacted, I
was told that I would be “let go” because I had threatened to call the police.

11. I was given a deadline to leave the premises or be arrested.

12. The acts and conduct of the defendant constitute discrimination on the
basis of race and sex consisting of tolerating and even promoting personal race and
gender based harassment by employees and management creating an intolerable
hostile environment contrary to the dictates of Title VII of the Civil Rights Act of
1964, specifically Sections 706 and 704.

13. This unlawful conduct on the part of the defendants through their agents
and employees, subjected plaintiff to discrimination and deprivation of rights

secured to the plaintiff by the constitution and laws of the United States; to wit, to

ae
Case 0:20-cv-00248-KHR Document1 Filed 12/29/20 Page 4 of5

be free from discrimination in employment.

14, As a direct and proximate result of the unlawful retaliation by the
defendants, plaintiff has suffered damages including but not limited to lost past
income, lost future income, and consequential damages in the form of humiliation,
mental anxiety and emotional harm, the amount of which will proven at trial.

15. As the acts of the defendant were willful and wanton, the plaintiff is
entitled to an award of punitive damages.

16. Federal Civil Rights Law, at 42 U.S.C. 2000e- 5g, permits a court to order
equitable relief, including ordering affirmative action, to remedy past discrimination
and prevent such in the future.

Attorney Fees.

17. Plaintiff is entitled to recover reasonable attorney fees pursuant to 42
U.S.C. §2000e- Sk.

Jury Demand.

Plaintiff demands that the facts of this case be tried by a jury of six
persons

WHEREFORE, Plaintiff prays that she be awarded her damages of
$250,000,00 or so much as may be as may be reasonable and just; that the court order
appropriate equitable relief; and that the court award reasonable attorney fees and

costs.
Case 0:20-cv-00248-KHR Document1 Filed 12/29/20 Page 5of5

Dated: December 29, 2020.

  

 

Bernard Q. Phelan
Attorney at Law

WSB #5-1385

1811 Evans Avenue
Cheyenne, Wyoming 82001
307-634-8085
307-634-2344
phelanlaw@Wyoming.com
